     Case 2:19-cv-00910-TLN-DB Document 47 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SILVIA SOTO, an individual, LATANYA               No. 2:19-cv-0910 TLN DB
      ANDREWS, an individual, M.M.S., a
12    minor, and M.M.S., a minor, by and
      through their guardian ad litem, SILVIA
13    SOTO, in each case both individually and          ORDER
      as successors-in-interest to the ESTATE
14    OF MARSHALLMILES, Deceased,
15                       Plaintiffs,
16           v.
17    COUNTY OF SACRAMENTO, STATE
      OF CALIFORNIA, SCOTT JONES,
18
                         Defendants.
19

20
21          On July 2, 2020, defendant Scott Jones filed a motion for a protective order and noticed

22   the motion for hearing before the undersigned pursuant to Local Rule 302(c)(1). (ECF No. 45.)

23   The motion is set for hearing on July 31, 2020. On July 24, 2020, the parties filed a Joint

24   Statement re Discovery Disagreement pursuant to Local Rule 251. (ECF No. 46.)

25          The undersigned’s Standard Information re discovery disputes set forth on the court’s web

26   page explains that parties must meet and confer prior to filing a discovery motion and “must

27   again confer in person or via telephone or video conferencing” prior to the filing of the joint

28   statement. See http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-
                                                        1
      Case 2:19-cv-00910-TLN-DB Document 47 Filed 07/28/20 Page 2 of 2

 1   magistrate-judge-deborah-barnes-db. Here, the parties Joint Statement reflects that the parties’

 2   last meet and confer effort was on June 23, 2020, prior to the filing of the motion for a protective

 3   order. (ECF No. 46 at 3.) It does not appear from the Joint Statement that the parties again met

 4   and conferred prior to filing the Joint Statement as required by the undersigned’s Standard

 5   Information.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. Defendant’s July 2, 2020 motion for a protective order (ECF No. 45) is denied without

 8   prejudice to renewal; and

 9           2. The July 31, 2020 hearing is vacated.

10   Dated: July 28, 2020
11

12

13

14

15

16

17

18

19

20
21

22
     DLB:6
23   DB\orders\orders.civil\Soto0910.meet.ord

24

25

26
27

28
                                                        2
